DETAILED ACTION
This action is responsive to the following communications: the Application filed June 24, 2019, and the information disclosure statement (IDS) filed June 24, 2019 have been entered. 
Claims 1-20 are pending. Claims 13-17 are withdrawn from consideration as being drawn to non-elected inventions with traverse. Claims 1 and 18 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0058359).
Regarding independent claim 1, Lee et al. disclose a non-volatile storage apparatus, comprising: 
a first plurality of non-volatile memory cells (see FIGS. 1-3); and 
a control circuit connected to the first plurality of non-volatile memory cells, the control circuit is configured to monitor an operating condition for the first plurality of non-volatile memory cells, the control circuit is configured to program the first plurality of non-volatile memory cells as SLC memory cells (para. 0045: FIG. 3 is … a memory cell is a single level cell (SLC) …) by setting threshold voltages of the first plurality of non- volatile memory cells to a range of threshold voltages for programming, the control circuit is configured to erase the first plurality of non-volatile memory cells by setting threshold voltages of the first plurality of non-volatile memory cells to a range of threshold voltages for erase, the control circuit is configured to change the range of threshold voltages for programming and the range of threshold voltages for erase in response to the operating condition satisfying a test (see FIG. 3 and e.g., para. 0050: … threshold voltage distributions of the erase state “E” and/or the program state “P” may change … where a retention time increases, electrical charges trapped in memory cells may be leaked out, thereby causing a change of a threshold voltage distribution (i.e., claimed condition satisfying a test) … Accordingly the initial read voltage Vr may be adjusted (i.e., claimed change the range of threshold voltage for ease (see FIG. 3: E) and for programming (FIG. 3: P))  … the number of program/erase cycles and/or the retention time may be a deterioration factor causing deterioration and/or a change of a threshold voltage of the nonvolatile memory device).
Regarding claim 2, which depends from claim 1, Lee et al. disclose the control circuit is configured to lower the range of threshold voltages for programming (see FIG. 3: (i)) and the range of threshold voltages for erase (FIG. 3: (iii) and accompanying disclosure) in response to the operating condition satisfying the test.
Regarding claim 3, which depends from claim 1, Lee et al. disclose the operating condition is number of program/erase cycles (para. 0050: the number of program/erase cycles and/or the retention time may be a deterioration factor causing deterioration); 
the test is whether the memory cell have performed more than a threshold number of program/erase cycles; and the control circuit is configured to lower the range of threshold voltages for programming and the range of threshold voltages for erase in response to the memory cell having performed more than the threshold number of program/erase cycles (see FIG. 3 and accompanying disclosure).
Regarding claim 4, which depends from claim 1, Lee et al. disclose the control circuit is configured to program the first plurality of non-volatile memory cells by setting threshold voltages of the first plurality of non-volatile memory cells to the range of threshold voltages for programming by increasing the threshold voltages of the first plurality of non-volatile memory cells to at least as high as a program verify target; the control circuit is configured to change the range of threshold voltages for programming by lowering the program verify target; the control circuit is configured to read the first plurality of non-volatile memory cells by testing whether threshold voltages of the first plurality of non-volatile memory cells are above or below a read compare voltage; and 
Regarding claim 5, which depends from claim 1, Lee et al. disclose a second plurality of non-volatile memory cells connected to the control circuit, the control circuit is configured to program the second plurality of non-volatile memory cells as SLC memory cells by setting threshold voltages of the second plurality of non-volatile memory cells to a range of threshold voltages for programming that does not change in response to the operating condition for the second plurality of non-volatile memory cells satisfying the test, the control circuit is configured to erase the second plurality of non-volatile memory cells by setting threshold voltages of the second plurality of non-volatile memory cells to a range of threshold voltages for erase that does not change in response to the operating condition for the second plurality of non-volatile memory cells satisfying the test (see FIGS. 1-2: BLK1-z to see a second plurality of non-volatile memory cells, and see e.g., FIG. 3 and accompanying disclosure).
Regarding claim 8, which depends from claim 1, Lee et al. disclose the control circuit is configured to determine an error rate when programming the first plurality of non-volatile memory cells; and the control circuit is configured to change the range of threshold voltages for programming and the range of threshold voltages for erase in response to the error rate being greater than a reference value (see e.g., para. 0033: … error correction block …; para. 0074: … may determine whether an uncorrectable error correction code …).
Regarding claims 10-11, which depends from claim 1, Lee et al. disclose additional non-volatile memory cells connected to the control circuit, the additional non- 
Regarding claim 12, Lee et al. disclose the control circuit is a controller; the first plurality of non-volatile memory cells are NAND flash memory cells; and the controller and the first plurality of non-volatile memory cells form a solid state drive (see FIG. 1 and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0058359) in view of Yoon (US 2017/0256309).
Regarding claim 6, Lee et al. teach the limitations of claim 1.

Lee et al. do not explicitly classify a second memory cells as a MLC memory cells. 
Yoon teaches the deficiencies in FIG. 15 and accompanying disclosure, e.g., para. 0114: a first cell region … SLC … a second cell region … MLC.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Yoon to the teaching of Lee et al. such that a non-volatile memory cells, as taught by Lee et al., utilizes partitions, as taught by Yoon, for the purpose of utilizing generating data without a process of dumping data to the data latch unit in a read operation (see Yoon, para. 0114).
Regarding claim 7, Lee et al. teach the limitations of claim 1.

Lee et al. do not explicitly classify a second memory cells as a MLC memory cells. 
Yoon teaches the deficiencies in FIG. 15 and accompanying disclosure, e.g., para. 0114: a first cell region … SLC … a second cell region … MLC.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Yoon to the teaching of Lee et al. such that a non-volatile memory cells, as taught by Lee et al., utilizes partitions, as taught by Yoon, for 
Regarding claim 9, Lee et al. teach the limitations of claim 1.
Lee et al. do not explicitly disclose a second plurality of non-volatile memory cells connected to the control circuit, the second plurality of non-volatile memory cells are divided into a first set of erase blocks connected to a first set of bit lines, the second plurality of non-volatile memory cells are configured to operate as MLC memory cells, the first plurality of non-volatile memory cells are divided into a second set of erase blocks connected to the first set of bit lines, the control circuit includes sense circuits, the second set of erase blocks are physically closer to the sense circuits than the first set of erase blocks.
Yoon teaches the deficiencies in FIG. 15: first cell region 411 … SLC … a second cell region 412 … MLC … and a sensing unit 421.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Yoon to the teaching of Lee et al. such that a non-volatile memory cells, as taught by Lee et al., utilizes partitions, as taught by Yoon, for the purpose of utilizing generating data without a process of dumping data to the data latch unit in a read operation (see Yoon, para. 0114).

Regarding claims 18-20 are rejected for the same reason set forth above as applied to claims 1-12. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825